2013 UT App 22
_________________________________________________________

               THE UTAH COURT OF APPEALS


                         STATE OF UTAH,

                      Plaintiff and Appellant,

                                 v.

                  STEPHEN BRADLEY ADAMSON,

                     Defendant and Appellee.


                             Opinion
                         No. 20100831‐CA
                      Filed January 25, 2013

               Third District, Salt Lake Department
               The Honorable Randall N. Skanchy
                          No. 091901221

               John E. Swallow and Jeffrey S. Gray,
                     Attorneys for Appellant

           Walter F. Bugden and John W. Anderson,
                    Attorneys for Appellee


        JUDGE STEPHEN L. ROTH authored this Opinion,
           in which JUDGES WILLIAM A. THORNE JR.
          and MICHELE M. CHRISTIANSEN concurred.


ROTH, Judge:

¶1     The State of Utah appeals the district court’s grant of
Defendant Stephen Bradley Adamson’s motion to suppress. We
reverse and remand.
                          State v. Adamson


                         BACKGROUND

¶2      In December 2008, for training purposes, Trooper Cody
McCoy and his field training officer, Officer Brian Spillman, were
waiting in a police vehicle parked near a bar in hopes of observing
a driving under the influence (DUI) violation. Eventually, a man
later identified as Adamson drove a vehicle out of the bar’s parking
lot. The officers noticed that Adamson’s vehicle did not have an
operable rear license plate light, so they began to follow him. As
the officers followed Adamson, he moved into a turning lane and
then back into a traffic lane without using a signal. Having
observed these violations, the officers activated the patrol car’s
overhead lights and pulled Adamson over.

¶3       Trooper McCoy approached Adamson’s car while Officer
Spillman remained in the patrol car. Trooper McCoy asked for
Adamson’s driver license, registration, and insurance information,
which Adamson appeared to produce. Trooper McCoy had a
difficult time understanding what Adamson was saying during this
initial interaction because Adamson would look away and spoke
very softly. While talking to Adamson, Trooper McCoy noticed a
minty scent but, at that time, detected no odor of alcohol.

¶4      Trooper McCoy took Adamson’s documentation back to the
patrol car. There, he and Officer Spillman discovered that Adam‐
son had produced an identification card rather than a driver
license. Nonetheless, the officers managed to run a computer check,
which revealed that Adamson had a valid driver license but was an
alcohol restricted driver. As an alcohol restricted driver, Adamson
was prohibited from driving with “any measurable or detectable
amount of alcohol” in his body, see Utah Code Ann. § 41‐6a‐530
(LexisNexis 2010), and he was further required to install and
maintain an ignition interlock device in his vehicle, see id. § 41‐6a‐
518(2) (LexisNexis Supp. 2012). A warrants check also revealed that
Adamson had two prior DUI convictions but no outstanding
warrants.




20100831‐CA                       2                 2013 UT App 22
                           State v. Adamson


¶5      Trooper McCoy also recounted his interaction with Adam‐
son to Officer Spillman. Not knowing during the initial encounter
that Adamson was an alcohol restricted driver, Trooper McCoy
had not looked for an ignition interlock device and had not noticed
if there was one in the vehicle. Because of Adamson’s licensing
restriction, Officer Spillman instructed Trooper McCoy to verify
that an ignition interlock device was installed in Adamson’s car.
Because of Adamson’s criminal history, Officer Spillman also
instructed Trooper McCoy to have Adamson exit his car to better
assess whether he had consumed alcohol.

¶6      Trooper McCoy returned to Adamson’s car and asked him
whether he had an ignition interlock device installed. Adamson
grabbed the device, turned to Trooper McCoy, and said, “Oh yeah,
it’s hanging right here.” Trooper McCoy then noticed the odor of
alcohol coming from Adamson. Trooper McCoy instructed
Adamson to step out of the car and administered a field sobriety
test, which Adamson failed. Adamson was arrested and a subse‐
quent blood test revealed that he had a blood alcohol level of 0.26,
over three times the legal limit.

¶7     In addition to other lesser violations, Adamson was charged
with DUI, see Utah Code Ann. § 41‐6a‐502 (LexisNexis 2010),
violation of his status as an alcohol restricted driver, see id. § 41‐6a‐
530, and tampering with or circumventing the ignition interlock
device that he was required to install and maintain in his vehicle,
see id. § 41‐6a‐518 (LexisNexis Supp. 2012); id. § 41‐6a‐518.1
(LexisNexis 2010). Adamson filed a motion to suppress, arguing
that by administering the field sobriety test Trooper McCoy
impermissibly extended the scope of the traffic stop to an investiga‐
tion of a DUI violation without reasonable suspicion of such
additional criminal activity. The district court agreed and sup‐
pressed the evidence from the field sobriety test and subsequent
blood test. The State now appeals.




20100831‐CA                        3                  2013 UT App 22
                           State v. Adamson


              ISSUE AND STANDARD OF REVIEW

¶8     The State challenges the district court’s decision to grant
Adamson’s motion to suppress. The district court’s decision to
grant or deny a motion to suppress is a legal conclusion that is
reviewed for correctness. State v. Applegate, 2008 UT 63, ¶ 5, 194
P.3d 925.



                             ANALYSIS

¶9      The Fourth Amendment to the United States Constitution
prohibits only searches and seizures that are unreasonable. State v.
Lopez, 873 P.2d 1127, 1131 (Utah 1994). A routine traffic stop is
reasonable under the Fourth Amendment if justified at its inception
and if the resulting detention is “reasonably related in scope to the
circumstances that justified the interference in the first place.” State
v. Baker, 2010 UT 18, ¶ 12, 229 P.3d 650 (citations and internal
quotation marks omitted). See also Applegate, 2008 UT 63, ¶¶ 8–9
(explaining that there are three levels of constitutionally permissi‐
ble police to public encounters, and a “brief, investigatory stop of
a vehicle constitutes a level two encounter, for which only reason‐
able, articulable suspicion is required” (citations and internal
quotation marks omitted)). “Once a traffic stop is made, the
[resulting] detention must be temporary and last no longer than is
necessary to effectuate the purpose of the stop.” Baker, 2010 UT 18,
¶ 17 (citation and internal quotation marks omitted). And “[b]oth
the length and [the] scope of the detention must be strictly tied to
and justified by the circumstances which rendered its initiation
permissible.” Lopez, 873 P.2d at 1132 (second alteration in original)
(citation and internal quotation marks omitted). But if the detaining
officer forms reasonable suspicion of additional criminal activity
during the course of a traffic stop, the officer may investigate
further. Baker, 2010 UT 18, ¶ 13; Lopez, 873 P.2d at 1132 (“Investiga‐
tive questioning that further detains the driver must be supported
by reasonable suspicion of [additional] criminal activity.”).
Nevertheless, “the scope of the stop is still limited” and the officer




20100831‐CA                        4                  2013 UT App 22
                          State v. Adamson


must diligently investigate in a manner that is likely to confirm or
dispel the new suspicion quickly. Lopez, 873 P.2d at 1132.

¶10 It is uncontested that the traffic stop at issue here was
justified at its inception because the officers witnessed Adamson
commit two violations. See id. (explaining that a routine traffic stop
is justified at its inception “if the stop is incident to a traffic
violation committed in the officers’ presence” and may be sup‐
ported either by probable cause based on “[a]n observed traffic
violation” or by reasonable suspicion that the driver is committing
or has committed a traffic offense (citations and internal quotation
marks omitted)). The issue presented for our review is whether the
resulting detention was reasonably related in scope to the circum‐
stances that justified the traffic stop in the first place, or whether
during the traffic stop there arose reasonable suspicion of addi‐
tional criminal activity to justify expansion of the stop.

¶11 In granting Adamson’s motion to suppress, the district court
concluded that the officers impermissibly expanded the scope of
the traffic stop to an investigation of a DUI violation without
reasonable suspicion of such additional criminal activity. In
addition, Adamson argues that the officers impermissibly ex‐
panded the scope of the stop to an investigation of whether he had
violated the alcohol restrictions on his driver license without
commensurate reasonable suspicion. We conclude, however, that
the officers did not exceed the permissible scope of the traffic stop
by briefly questioning Adamson to determine whether he was in
compliance with the licensing restriction that required that he have
an ignition interlock device installed in his vehicle and, therefore,
did not need reasonable suspicion of additional criminal activity to
conduct such an inquiry. In the course of confirming compliance
with the licensing restrictions, the officers developed reasonable
suspicion of additional criminal activity, i.e., that Adamson had
committed a DUI violation and had violated the restrictions placed
on him as an alcohol restricted driver. As a result, the officers’
detention of Adamson for further investigation was not unreason‐
able and did not violate his Fourth Amendment rights.




20100831‐CA                       5                 2013 UT App 22
                           State v. Adamson


¶12 In the course of conducting a routine traffic stop, an officer
“may request a driver[] license and vehicle registration, conduct a
computer check, and issue a citation,” and may also conduct a
warrants check. Id. at 1132–33 (citation and internal quotation
marks omitted). In particular, the officer may conduct “[a] com‐
puter check of public records on a driver during an ordinary traffic
stop.” State v. Chism, 2005 UT App 41, ¶ 15, 107 P.3d 706. An
inquiry of that sort is reasonable during the course of a traffic stop
because though “[a] driver license [itself] is proof that driving
privileges were extended . . . on the date of issue[,] . . . those
privileges are subject to revocation” or modification or restriction,
“which cannot be determined by examining the driver license
itself.” Id. ¶ 15 n.7. Thus, “[s]ome further procedure, such as a
computer check, is necessary to determine whether the status of
driving privileges has changed since the issuance of the license.” Id.
Such a check imposes “no additional intrusion on the driver, who
must already produce [a] driver license and submit to confirmation
of . . . driving privileges.” Id. ¶ 15 (footnote omitted). And such a
check does not impose any “significant extension of the period of
detention beyond that which the driver is already lawfully
subjected to in order to verify continuing driving privileges.” Id.
“However, once the driver has produced a valid driver[] license
and evidence of entitlement to use the vehicle, he must be allowed
to proceed on his way . . . .” Lopez, 873 P.2d at 1132 (citation and
internal quotation marks omitted); Baker, 2010 UT 18, ¶ 17 (“[O]nce
the lawful purpose of the stop has concluded, the [driver] must be
released from the[] temporary seizure.”). See also United States v.
Wood, 106 F.3d 942, 945 (10th Cir. 1997) (“During a traffic stop . . . ,
a police officer is permitted to ask such questions, examine such
documentation, and run such computer verifications as necessary
to determine that the driver has a valid license and is entitled to
operate the vehicle. The officer may detain the driver and his
vehicle as long as reasonably necessary to make these determina‐
tions and to issue a citation or warning.” (citation omitted)).

¶13 Because an officer may conduct a computer check in order
to verify continuing driving privileges, it naturally follows that the




20100831‐CA                        6                  2013 UT App 22
                         State v. Adamson


officer may conduct a brief inquiry to confirm compliance with a
licensing restriction that comes to the officer’s attention.1 If an
officer were precluded from following up on such information
altogether, the permissible computer check for licensing restrictions
would be meaningless. This kind of brief inquiry to confirm
compliance with applicable licensing restrictions does not amount
to an expansion of the traffic stop and therefore does not require
reasonable suspicion of additional criminal activity, although an
inquiry of this sort is certainly subject to the requirement that the
detention “must be temporary and last no longer than is necessary
to effectuate the purpose of the stop,” Lopez, 873 P.2d at 1132
(citation and internal quotation marks omitted).

¶14 Here, while conducting a computer check to verify Adam‐
son’s driving privileges,2 Trooper McCoy discovered that Adamson
was an alcohol restricted driver and was required to install and
maintain an ignition interlock device in his vehicle. Not knowing
of these license restrictions during the initial encounter, Trooper
McCoy had no reason at the time to look for an ignition interlock
device and did not notice if one was installed. So when Trooper
McCoy returned to Adamson’s car after conducting the computer
check—in addition to doing other things that would have been
within the scope of the original traffic stop, such as issuing a
citation or warning for the traffic violations, asking whether
Adamson had his driver license in his possession, and returning
Adamson’s documents—it was reasonable for Trooper McCoy to
inquire whether there was an interlock device on the vehicle. Such



       1
        For example, if a driver has a corrective lens restriction
but is not wearing glasses, the officer may simply ask if the
driver is wearing contacts or is otherwise in compliance.
       2
        Trooper McCoy’s efforts to confirm Adamson’s driving
privileges were particularly reasonable under the facts of this
case, given that Adamson provided Trooper McCoy with an
identification card rather than a driver license.




20100831‐CA                      7                 2013 UT App 22
                          State v. Adamson


a brief inquiry to confirm compliance with the applicable licensing
restriction was within the scope of the initial detention.3 See Chism,
2005 UT App 41, ¶ 15 (conducting a computer check to confirm
driving privileges imposes “no additional intrusion on the driver,
who must already produce his driver license and submit to
confirmation of his or her driving privileges” and does not
“significant[ly] exten[d] the period of detention beyond that which
the driver is already lawfully subjected to in order to verify
continuing driving privileges”).

¶15 When Adamson responded to the inquiry, Trooper McCoy
smelled the odor of alcohol. Adamson does not challenge that, by
that time, Trooper McCoy had reasonable suspicion of additional
criminal activity, i.e., both a violation of Adamson’s alcohol
restricted status and a DUI violation.4 See State v. Morris, 2011 UT



       3
         In reaching this decision, we confine ourselves to the
facts of this case and do not address more generally the extent to
which an officer may look into a driver’s compliance with appli‐
cable licensing restrictions. For example, the question remains
for another day whether an officer may go beyond simple in‐
quiry to determine whether an interlock device is actually opera‐
tional or whether an alcohol restricted driver has been drinking
yet still remain within the scope of the original stop.
       4
         When Trooper McCoy discovered Adamson’s licensing
restrictions and criminal history, Officer Spillman instructed
Trooper McCoy not only to inquire about the interlock device
but also to have Adamson exit his car to better assess whether he
had consumed any alcohol. In granting Adamson’s motion to
suppress, the district court concluded that Trooper McCoy did
not have reasonable suspicion to expand the scope of the traffic
stop to investigate whether Adamson had committed a DUI
violation, emphasizing in particular that Adamson’s criminal
history was insufficient to raise such reasonable suspicion.
                                                      (continued...)




20100831‐CA                       8                 2013 UT App 22
                         State v. Adamson


40, ¶ 29, 259 P.3d 116 (explaining that the smell of alcohol may
generate reasonable suspicion of criminal activity, thus justifying
further detention). Trooper McCoy was then justified in further
detaining Adamson for the purpose of conducting a field sobriety
test, which Adamson failed and which led to a blood test that
showed his blood level to be over three times the legal limit.
Because Trooper McCoy did not unreasonably detain or extend the
detention by inquiring whether Adamson had an ignition interlock
device installed on the vehicle he was driving, the district court
erred in granting Adamson’s motion to suppress.



                         CONCLUSION

¶16 We conclude that Trooper McCoy acted within the
permissible scope of the traffic stop by asking a single question to
confirm Adamson’s compliance with his alcohol‐restricted license.
In the course of doing so, Trooper McCoy smelled the odor of
alcohol on Adamson and formed reasonable suspicion of
additional criminal activity. Trooper McCoy was then justified in
detaining Adamson for the purpose of conducting field sobriety
tests. Accordingly, we reverse the district court’s grant of
Adamson’s motion to suppress.


       4
         (...continued)
Because we have concluded that Trooper McCoy’s question
about the ignition interlock device did not exceed or
impermissibly extend the scope of the original traffic stop, we
need not address whether there was reasonable suspicion to
justify the question, nor is it necessary for us to address whether
Trooper McCoy and Officer Spillman had a subjective intent to
detain Adamson beyond the scope of the traffic stop. Rather,
once Trooper McCoy smelled the odor of alcohol coming from
Adamson as he responded to the question about the interlock
device there was reasonable suspicion to justify further
investigation.




20100831‐CA                      9                 2013 UT App 22
              State v. Adamson




20100831‐CA         10           2013 UT App 22